In our opinion (1) this is an action at law for money had and received by respondent bank to the use of the plaintiff's assignor; (2) the papers upon which the warrant of attachment was granted are sufficient in law to warrant the granting thereof; and (3) Johannes Kaiv, Acting Consul General, had full authority on behalf of the defendant to make the motion to vacate the warrant, and Messrs. Kirlin, Campbell, Hiclcox, Keating & McGrann had full authority to make said motion on behalf of respondents. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., ‘concur.